Appeal by the self-insured employer from an award of compensation made to claimant for an injury he received while playing in a softball game. Claimant was a member of one of fourteen softball teams, composed of employees of the employer’s Tonawanda plant and organized into a league. There is evidence that the company furnished playing equipment, permitted conferences of the league’s officials to be held on company time without deduction of pay, and furnished nursing treatment to claimant after his injury. The Board held that the employer promoted and fostered the league and team of which claimant was a member, and that the injury he received arose out of and in the course of his employment. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 965.]